Arnold, J.,
delivered the opinion of the court.
*314By § 790 of the code, it was the duty of appellant to fix the salary of the chief health officer of their county. What the salary should be was a matter within their discretion, provided they did not exceed the maximum specified in the statute or place it so low as to virtually abolish the office in the county. Within these limits, the salary should have been fixed at what the services of the officer were reasonably worth, and on this basis it might, have been changed from time to time,, if deemed necessary and proper. But the laws for the protection of the public health, under which appellee was appointed, are of general application, and cannot be nullified in any county by the failure of the board of supervisors to fix the salary of .the general health officer of the county, after he has been duly appointed, or by their fixing it at a rate so far below the maximum that no competent physician will accept the office. If the operation of the law is unsatisfactory in any county, it must find relief in the mode provided by the statute or from the legislature. The statute cannot be repealed or abrogated, directly or indirectly, by a board of supervisors.
The jury accepted as true the testimony that one dollar per month was not adequate compensation for the services rendered, and there was no effort to show neglect of duty or want of qualification on the part of appellee, or that the services of a competent physician could have been secured for the reduced salary.
It appears that the action of appellants in reducing the salary of the chief health officer of their county from fifteen dollars to one dollar per month was intended to dispense with the office in that county altogether, and that practically it was an ouster by indirection of appellee from the office which had been created, and to which he had been appointed by an authority higher than the board of supervisors. Such action was a nullity, and the salary previously fixed by the board was not thereby changed.

On the facts of record the result reached in the court below was right, and the judgment is affirmed.